Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 4, 2021 has been entered.  Claims 1-7 remain pending in the application.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Independent Claim 1, prior art of record does not teach, suggest, or render obvious the total combination of the recited structure, including the following allowable subject matter:  “wherein an upper end of the left rear side panel is sandwiched between layers of the left roof side rail; wherein an upper end of the right rear side panel is sandwiched between layers of the right roof side rail; wherein a lower end of the right rear side panel is sandwiched between the right upper reinforcement and the right lower reinforcement; and wherein a lower end of the left rear side panel is sandwiched between the left upper reinforcement and the left lower reinforcement.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunkun et al. (CN104590388) teaches the second annular vehicle body frame.
Chunming et al. (CN205737715) teaches the fourth annular vehicle body frame.
Takehiro et al. (JP2013082372) teaches the fifth annular vehicle body frame.
Mildner et al. (US10286963) teaches the sixth annular vehicle body frame.
Tominaga et al. (JP11034916) teaches the seventh annular vehicle body frame.
Fujii et al. (US20160023685) teaches upper and lower reinforcing members.
Kojima et al. (JP2005313728) teaches reinforcing members sandwiching a panel.
Shigetaka (JP2015020609) teaches reinforcing members and a roof rail.
Kubo et al. (JP2016132334) teaches improvement in coupling rigidity of damper supports.
Nishimura et al. (JP2016002836) teaches improvements in the rigidity of the cargo chamber opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612